DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 02/11/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 02/11/2019 are accepted by the examiner.
Priority
 	The application is filed on 02/11/2019 and claims the priority of provisional application 62/726,869 filed on 09/04/2018. 
Claim Objections
 1. 	Claims 1, 13, and 20 are objected to because of the following informalities:  The claims recite “the signed message including a user access token from a user of the user computer device " in which the said limitation lack antecedent basis in the claim. The Examiner suggests to  amendment the claims to include for example the signed message including a user access token from the user of the user computer device”. Appropriate correction is required.


 				Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-2, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cona et al. (US 20190333054 A1, hereinafter, Cona) in view of Nosseir et al. (US 20210152365 A1, hereinafter, Nosseir).
 	Regarding claim 1, Cona discloses an identity system, comprising: an attestation service executed on a first server having a processor and associated non-volatile memory (Paragraph 0035: One or more API/SDK's (108-112) for the service portal may also available to service providers, and the portal may be available as a multi-tenant environment to any number of IdP's in creating and managing digital identities as authorized on behalf of users), 
 	the attestation service being configured to communicate via a computer network with a user computer device and a blockchain platform executed on at least a second server (Paragraph 0036: an authentication service (114) and an interface (116) to one or more ledgers (118-122) that may be shared among service providers on a trust network(s) to enable real-time verification of qualifications associated with a digital identity), wherein 
 	 the attestation service executes instructions stored in the non-volatile memory via the processor to: create a blockchain account for the attestation service on the blockchain platform, the account having an associated backend blockchain identity application (Paragraph 0042: identifying information of a user's personal data needs to be aggregated with service providers or stored in the shared ledger. Instead, identifying information for a user may be retained in a custodial escrow account for that user, which may be segregated from the escrow accounts for other users and is only accessible by an authorized party); 
 	determine that a user of the user computing device owns a user blockchain account by obtaining a signed message that has been signed with a private key of the user (Paragraphs 0116, 0083, 0015: Each attestation will have a certificate signed with a unique PKI (public/private key pair) generated using the digital identity tools), 
 	[the signed message including a user access token from a user of the user computer device and a blockchain address of the user to associate with the access token], 
 	the user access token having been generated by a trusted identity provider service executed on a third server (Paragraph 0038: a digital wallet type application (124-128) with which users can locally store their DID(s), access tokens, "claims," and other data used to present their credentials for verification to service providers on the trust network); 
 	identify one or more identity claims associated with the token; and store the identity claim for future presentation to a third party (Paragraph 0073, 0071, 0115, 0011: in "self-sovereign" identity systems, users individually creates their own digital identities without any central trust authority. The user creates a "decentralized" digital identity ("DID") incorporating various "claims" attesting to their identity and credentials for use with service providers and other parties who have agreed to a "trust framework" for verifying the claims). 
 	Cona does not explicitly states the signed message including a user access token from a user of the user computer device and a blockchain address of the user to associate with the access token, however Nosseir teaches the limitations (Nosseir Paragraph 0080-0081, 0087: sign the message with the issuer's private key. The issuer may transmit this message to a transaction processing network. The transaction processing network (e.g., acting as a certificate authority) may then publish the account identifier and the communication device public key to a blockchain managed by the transaction processing network.. wherein blockchain can be used to store records of credentials such as primary account numbers (PANs) or other account identifiers such as tokens)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have signed message including a user access token from a user of the user computer device and a blockchain address of the user to associate with the access token as taught by Nosseir in the teachings of Cona for the advantage of verifying ownership of a credential (e.g., an account identifier, etc.) or other sensitive asset or information using a blockchain and public-private key cryptography (Nosseir, Paragraphs 0004-0005).
 	Regarding claim 2, the combination of Cona and Nosseir discloses the identity system of claim 1, wherein the attestation service is configured to store the identity claim by generating a blockchain transaction to the blockchain account of the attestation service that stores a mapping between the blockchain address of the user blockchain account and the one or more identity claims (Nosseir Paragraphs 0067, 0036: issuer node 510 determines the token to issue by querying a token vault that stores mappings of account identifiers and tokens assigned to the account identifiers). 
	Regarding claim 13; Claim 13 is similar in scope to claims 1, and is therefore rejected under similar rationale.
 	Regarding claim 14; Claim 14 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 17, the combination of Cona and Nosseir discloses the identity method of claim 13, wherein identifying the one or more identity claims is accomplished at least in part by parsing the user access token (Cona Paragraphs 0084, 0086, 0090, 0039: a digital identity may include an EDIT as an access token that includes an appropriate "claim" for the user (e.g., as law enforcement, as private disputant, as registrant, etc.). A claim may include, as an example, a code or other representation of an authorization grant privilege set).

Allowable Subject Matter 

6. 	Claims 3-12, and 15 -16, and 18- 20 would be allowable if rewritten or amended to overcome the objection, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis (patent No. US 10963881 B2) discloses a method for linking blockchain transactions to privately verified identities includes: storing account profiles, each profile including data related to a transaction account including an account identifier and account data; receiving a transaction message, the message including a first data element configured to store a personal account number, a second data element configured to store a merchant identifier, and a third data element configured to store a blockchain network identifier.
FOUREZ (US 20170178128 A1) discloses a method for distribution and transfer of entitlement certificates includes: storing account profiles, each account including an account identifier, primary account number, and account balance; receiving an entitlement request from a computing device including a specific account identifier.
8.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498